DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed 12/03/2021. Claims 1, 12 and 20 have been amended, claims 6-7 and 17-18 have been canceled. Claims 1-5, 8-16 and 19-20 are pending and directed towards METHOD OF SPEEDING UP A FULL ANTIVIRUS SCAN OF FILES ON A MOBILE DEVICE. Claims 1-5, 8-16 and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Niemela discloses a method for performing an anti-virus scan of a file system. Intermediate scanning results are obtained for a file in the file system, prior to a scan of the file being completed. The intermediate scanning results are then stored in a database. The intermediate scanning results can be used to speed up subsequent scans, and to provide other useful information to an on-line anti-virus server. In a subsequent scan of the file system, a determination is made whether intermediate scanning results relating to the file are available in the database. If they are available for a particular type of intermediate scan, then a scan need not be performed for the file. If they are not, then the scan can be performed
Palliyil discloses a method for identifying vulnerabilities to viruses of hacking. Hash values are computed and stored for resources stored on systems within a network. If a first resource or a collection of resources (such as files comprising an operating system, Web Browser or mail server) is associated with a vulnerability, hash values for the first resource or collection of resources are compared with the stored hash values to identify systems which have the vulnerability. Messages may be sent to the people responsible for the vulnerable systems, or the vulnerability may be removed by automatic downloading of patches or service packs.
Fossen discloses methods for an anti-virus detection module that can detect known undesired computer files in encrypted, compressed, password-protected and/or damaged archives. An archive file is scanned without decrypting and without decompressing contents of the archive file. A type and associated structure of the archive file are identified. Then, based on the identified type and the associated structure, descriptive information from the archive file is 
The prior arts of record fail to teach alone or in combination method for performing a repeat antivirus scan of a file as recited in the limitations of independent claim 1 “[…] wherein the file is an archive file comprised of a plurality of files in compressed form and a central directory portion; performing a repeat antivirus scan of the file comprising: calculating the first hash sum of the file, wherein the first hash sum is computed from the central directory portion of the archive file; retrieving, using the calculated first hash sum of the file, the second hash sum of the file and information about the previous antivirus scan performed, from the local database of the computing device; requesting from the cloud services, a verdict on the file using the second hash sum of the file; […] and performing partial resetting results of previous antivirus scans of files comprising: determining, for each record in the local database, an estimated probability that the corresponding result of the previous antivirus scans should be reset, wherein the estimated probability is determined to be higher based on more time passing since the corresponding date of the performance of the previous antivirus scan of the corresponding file, and the more updates of the antivirus databases have occurred since the corresponding date of the performance of the pervious antivirus scan of the corresponding file; and removing records from the local database having a corresponding estimated probability that exceeds a pre-determined reset-record threshold.” In combination with other claimed limitations. Independent claims 12 and 20 recite similar features.

None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 12, and 20) obvious. For these reasons claims 1, 12, and 20 are deemed to be allowable over the prior art of record, and claims 2-5, 8-11, 13-16 and 19 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492